Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

	Applicant argues: that the secure and private network in the claims require computing devices which are hardware and therefore not software per se. The Examiner agrees and therefore the previous 101 rejection is withdrawn.
	Applicant argues: “The private network constitutes of two or more profile computing devices connected securely and transmitting encrypted messages. Any one of the computing devices within the private network performs the recited steps in the claims (Remarks pg. 8).”
	The Examiner respectfully disagrees. At the outset there is no requirement that the private network constitutes two or more profile computing device, the claim recites “one or more profile computing devices.” This means it is possible there is only one profile computing device. In this scenario the “first profile computing device” is the same device as the “one computing device” configured to establish a trust relationship. Therefore it is unclear whether the “one…profile computing device” is configured to establish a trust relationship for itself or whether the “one…profile computing device” is configured to establish a trust relationship for another device. 
	Applicant argues: The Examiner cites paragraphs 118-120, but those paragraphs do not disclose execution of any services on behalf of any other entity (Remarks pg. 8-9).”
	The Examiner respectfully disagrees. The claim recites “identifying categories of services provided to the first profile including one or more of the following…vetting a subscriber before inclusion in a service.” That is, vetting a subscriber is an example of execution of a service.
	D’Souza teaches vetting a subscriber before allowing inclusion in a service in Paragraph [0115]. Therefore D’Souza teaches executing a service (i.e. vetting a subscriber) on behalf of the first profile. 
	Applicant argues: “D’Souza’s workplace is not equivalent of a private network. There is no disclosure on how different entities operate within a private network (Remarks pg. 9).”
	The Examiner respectfully disagrees. D’Souza describes the trustworthy workspace as “one or more servers of the custodian are network connected to servers of parties such as party A and party B (Paragraph [0096]).” As inclusion to the trustworthy workflow requires authorized parties (Paragraph [0020]), D’Souza teaches a private network with one or more computing devices as claimed.
	Applicant argues: “Goenka does not disclose any “command” in the context of conversation messages (Remarks pg. 9)”
	The Examiner respectfully disagrees. Goenka describes “message conversation” in the cited paragraphs. Paragraph [0041] teaches an instruction for replication of a conversation summary.
	Applicant regarding Claims 5 and 15 generally describes the prior art Brookes without explicitly stating what claim language is not being disclosed.
	Applicant argues “Byttow does not disclose subordinate conversation object at all (Remarks pg. 10).”
	The Examiner respectfully disagrees. The cited portions of Byttow teaches a “master conversation” for all the participants and then “private conversations” which are the subordinate conversation object.
	The remaining arguments are derived from the above and unpersuasive for a similar rationale.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites “establish…identify…receive…execute” it is unclear what is performing these steps. The claim recites “one or more profile computing devices” which means it is possible there is only one profile computing device. In this scenario the “first profile computing device” is the same device as the “one computing device” configured to establish a trust relationship. Therefore it is unclear whether the “one…profile computing device” is configured to establish a trust relationship for itself or whether the “one…profile computing device” is configured to establish a trust relationship for another device. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 11, 13-14, 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Souza (US 2014/0075518)


Regarding Claim 1,

D’Souza (US 2014/0075518) teaches a method of delegation or replication on a private network, comprising:
establishing a secure and encrypted private network with one or more profile computing devices (Figure 1, Trusted Workspace, Parties)(Paragraph [0097] teaches trusted workspace is a secure network available for authorized parties); 
establishing a trust relationship on a whitelist for a first profile computing device (Paragraph [0181] teaches subscriber may be on a white list); identifying categories of services provided to the first profile including one or more of the following:
receiving and executing commands from the first profile; vetting a subscriber before inclusion in a service (Paragraph [0115] teaches vetting subscriber before inclusion with service); receiving from a subscriber; distributing content to one or more subscribers in a group; revoking a subscriber from a group; or reporting task status; 
receiving a selection of one or more of the services from the first profile; executing one or more of the selected services on behalf of the first profile (Paragraph [0118-0120] teaches executing of services on behalf of a party).

Regarding Claim 3,

D’Souza teaches the method of claim 1, wherein the vetting of a subscriber further comprises one or more of the following: checking a blacklist on behalf of the first profile; checking reputation of the subscriber; or checking subscriptions of the subscriber (Paragraph [0115] teaches checking the reputation of a subscriber).

Regarding Claim 4,

D’Souza teaches the method of claim 3, further comprising: automatically accepting or rejecting a subscriber on behalf of the first profile based on a threshold (Paragraph [0115] teaches accepting or rejecting a subscriber based on a threshold); or indicating acceptance or rejection criterion to the first profile for decision making.

Regarding Claim 6,

D’Souza teaches the method of claim 1, wherein revoking a subscriber further comprises: monitoring subscriber behavior; automatically revoking a subscriber based on threshold parameters indicating violation of rules of the private network; or recommending revocation of a subscriber to the first profile for decision-making (Paragraph [0234] teaches monitoring behavior and revoking membership required for a trustworthy workflow).

Regarding Claims 11, 13-14, 16,

Claims 11, 13-14, 16 are similar in scope to Claims 1, 3-4, 6 and are rejected for a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza in view of Goenka (US 2019/0166082)


Regarding Claim 2,

D’Souza teaches the method of claim 1, but does not explicitly teach wherein the selection of one or more of the services includes:a conversation command to replicate to subscribers.
Goenka (US 2019/0166082) teaches a conversation command to replicate to subscribers (Paragraph [0041] teaches a conversation command to replicate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify D’Souza to include the conversation method of Goenka
The motivation is share the communication over a public forum (Goenka, Paragraphs [0001-0002])

Regarding Claim 12,

Claim 12 is similar in scope to Claim 2 and is rejected for a similar rationale.


Claim 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza in view of Brookes (US 2019/0055835)


Regarding Claim 5,

D’Souza teaches the method of claim 1, but does not explicitly teach wherein reporting task status further comprises: customizing reports based on notification level setting from the first profile.
Brookes (US 2019/0055835) teaches customizing reports based on notification level setting from the first profile (Paragraph [0160] teaches sending a customized report based on notification level)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify D’Souza with the method of custom reports by Brookes
The motivation is to allow custom alerts for a user

Regarding Claim 15,

Claim 15 is similar in scope to Claim 5 and is rejected for a similar rationale.


Claims 7-8, 10, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza in view of Byttow (US 8,510,399)


Regarding Claim 7,

D’Souza teaches the method of claim 1, but does not explicitly teach 
receiving from a subscriber further comprises:
creating subordinate conversation object associated with a conversation object only if subscriber is not on the blacklist of the first profile.
Byttow (US 8,510,399) teaches creating subordinate conversation object (Col. 10, lines 29-36 teaches creating private conversations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify D’Souza with the subordinate conversation method of Byttow
The motivation is to enable participants in each teach to communicate privately (Col. 10, lines 35-36)
Byttow still does not teach creating subordinate conversation only if subscriber is not on the blacklist of the first profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create subordinate conversations only if the subscriber is not on the blacklist
The motivation is to prevent unauthorized subscribers from accessing the conversations.

Regarding Claims 8, 10

D’Souza teaches the method of claim 1, but does not explicitly teach further comprising, executing a delete command from the first profile by deleting a conversation object and any associated subordinate conversation objects the secure objects on all profile computing devices on the private network 
Byttow teaches a delete command from the first profile by deleting a conversation object and any associated subordinate conversation objects the secure objects on all profile computing devices on the private network (Col. 22, lines 60-62 teaches delete command for deleting conversation objects)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify D’Souza with the subordinate conversation method and the method of deleting conversation objects of Byttow
The motivation is to enable conversation management (Col. 22, lines 58-60)
Byttow does not explicitly teach deleting all conversations other than the first profile computing device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to not delete conversations on a computing device and the results would be predictable.

Regarding Claims 17-18, 20

Claims 17-18, 20 are in similar scope Claims 7-8, 10 and are rejected for a similar rationale.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza 


Regarding Claim 9,

D’Souza teaches the method of claim 1, however While D’Souza teaches deleting by authorized parties (Paragraph [0114]) D’Souza does not explicitly teach preventing deletion of content by non-source profiles in the private network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify D’Souza to prevent deletion of content by non-source profiles and the results would be predictable.

Regarding Claim 19,

Claim 19 is similar in scope to Claim 9 and is rejected for a similar rationale.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439